Citation Nr: 0835834	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-43 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and spondylosis of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1950 to May 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.  

In May 2006, the veteran testified before the undersigned at 
a videoconference hearing.  A copy of the transcript of this 
hearing has been associated with the claims file.

In June 2006, the Board remanded the veteran's appeal in 
order to issue him additional notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), obtain additional 
identified private medical evidence, and provide the veteran 
a VA examination performed by a VA physician with appropriate 
expertise to determine the nature and etiology of the 
veteran's cervical spine disability.  As discussed below, the 
Board finds that a remand is required to ensure compliance 
with the directive regarding the VA examination.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board also finds 
that an attempt to obtain additional Federal records should 
be made.

Upon review of the claims file, the Board found that a VA 
examination report regarding a different serviceperson was 
associated with veteran's claims file.  The date of this 
misfiled examination report was noted as evidence in the June 
2008 supplemental statement of the case (although the facts 
from the correct VA examination were cited in the body of 
this supplemental statement of the case).  As it is possible, 
however, that the misfiled VA examination report materially 
affected the decision of the Agency of Original Jurisdiction 
(AOJ), the Appeals Management Center (AMC) in this case, the 
Board finds that a remand is also required to ensure that the 
adjudication of the veteran's appeal does not rely on a 
misfiled document.  The misfiled document has been removed 
from the veteran's claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007) and 38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

The veteran contends that he has a cervical spine (neck) 
disability attributable to service.  The veteran has 
indicated that he injured himself during service while 
weightlifting.  During the veteran's Board testimony, the 
veteran also indicated that he was in a jeep accident during 
service, injuring his neck.  Service medical records document 
that the veteran was injured in October 1950 and diagnosed as 
having a strain of the erector spine muscles while 
weightlifting, and that he was hospitalized for the next 
month for treatment.  The veteran's May 1954 separation 
examination report is negative for findings of a cervical 
spine disorder.  

In June 2006, the Board remanded the appeal for additional 
development, including to afford the veteran a VA orthopedic 
examination, to be conducted by a physician with appropriate 
expertise to determine the nature and etiology of the 
veteran's cervical spine disability.  The examiner was 
directed to provide an opinion as to whether it was at least 
as likely as not that the cervical spine disorder was 
etiologically related to service, or was present within one 
year of the veteran's discharge from service.  

The veteran underwent a VA examination in May 2008.  The 
examiner noted that the date of onset of a spine disability 
was 1950.  The examiner also noted that the veteran had been 
in a couple of motor vehicle accidents since discharge from 
service.  The examiner indicated that she could not provide 
an opinion regarding whether the cervical spine disability 
was attributable to service without resort to "mere 
speculation" as the veteran complained of lumbar, not 
cervical discomfort at the time of the injury in service.  
The examination report indicates that the examiner is a 
"medical administrative officer."  In an addendum, the 
examiner noted that she had reviewed the claims file.  She 
did not add any additional opinion.

The Board highlights that the examiner indicated that she 
could not provide an opinion without resort to speculation; 
she indicated, however, that the complained of injury 
documented in service medical records was lumbar spine 
related and not cervical spine related.  This explanation 
does not lead to a conclusion that an opinion would be 
speculative.  Further, the record indicates that the examiner 
was a "medical administrative officer."  The veteran has 
written that the examiner was a nurse practitioner.  There is 
no evidence that she has the training or credentials of a 
physician (medical doctor).  Therefore, the Board finds that 
the examination obtained was not adequate and did not comply 
with the directive contained in the June 2006 Board remand.  
See 38 C.F.R. § 3.159(c)(4); Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The appeal is remanded in order to obtain 
another VA examination.  

In addition, subsequent to the June 2006 Board remand, a copy 
of a determination by the Social Security Administration 
(SSA), with an index of evidence used in a determination, was 
added to the claims file.  It does not appear that all of the 
evidence listed in the index is of record and VA has not 
attempted to obtain this additional evidence.  The Board 
finds that the AMC/RO must seek to obtain these records upon 
remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see 
also Tetro v. Gober, 14 Vet. App. 100, 110 (2000) (holding 
that VA has a duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists).

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the veteran for the disability on 
appeal should be obtained and made part of the record.



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  With any necessary authorization 
from the veteran, copies of all 
outstanding records of treatment, VA and 
non-VA, received by the veteran for the 
disability on appeal should be obtained 
and made part of the record.

2.  The RO should contact SSA and obtain 
a copy of any records it its possession, 
to include any decision(s) regarding the 
veteran's claim for disability benefits 
and any underlying medical records.

3.  The veteran should be afforded a VA 
orthopedic examination by a physician 
(i.e. a medical doctor) with appropriate 
expertise to determine the nature and 
etiology of the veteran's cervical spine 
disability, claimed as degenerative disc 
disease and spondylosis of the cervical 
spine.  All indicated studies, including 
X-rays, and range of motion studies in 
degrees, should be performed, and all 
findings should be reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not that the cervical spine disorder 
is etiologically related to service, or 
was present within one year of the 
veteran's discharge from service.  The 
rationale for all opinions expressed 
should be provided.  The claims file 
must be made available to the examiner 
for review.  The examiner should note 
the documented treatment during service 
for strained back of the extensor 
muscles in October 1950 and subsequent 
hospitalization through November 1950.

4.  Thereafter, the veteran's claim on 
appeal must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
benefits sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).

